Citation Nr: 0832521	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 through 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's current lumbar disc disease with mild 
mechanical low back pain initially manifested during service 
or was otherwise caused by an event of service.  


CONCLUSION OF LAW

The veteran's lumbar spine disability was not incurred in 
service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a lumbar spine 
disability.  For service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The issue in this case is not whether the veteran has a 
current disability.  The May 2008 VA examiner confirmed the 
diagnosis as lumbar disc disease with mild mechanical low 
back pain with normal range of motion.  The question is 
whether this current disability resulted from a disease or 
injury incurred in or aggravated during service.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of entry examination.  The 
veteran's service medical records were reviewed in full.  The 
October 1954 enlistment examination is negative as to any 
back disability.  As such, he is presumed to have entered 
service in sound condition.  During service, he was treated 
in February 1957 following an incident involving a hatch 
cover falling on his right leg fracturing his fibula.  The 
veteran contends that he also injured his back in the 
February 1957 incident.  See August 2002 claim.  The 
treatment notes in the service records from the date of the 
February 1957 incident through April 1957 show only treatment 
of the right leg; there is no mention of any injury to the 
back secondary to the hatch falling onto the veteran.  In 
October 1957, the veteran was seen for "a nagging backache, 
more severe on the right side."  The diagnosis at that time 
was pyelitis, organism unknown.  This is a kidney related 
illness.  There is no indication that at any time in service 
the veteran's back was injured.  His October 1957 separation 
examination is negative as to any back disability at the time 
of discharge.

The first notation in the record of post-service treatment 
for a back disability is found on an August 2002 handwritten 
note from the veteran's private physician stating that the 
veteran was suffering from lower back pain at that time.  The 
Board notes that this comes nearly fifty years following the 
veteran's discharge from active duty.  The October 2002 
report from a physician noted to be "limited to internal 
medicine and geriatrics," shows only that the veteran has a 
"prior history of back surgery."  There is no indication of 
the nature or etiology of the back disability in this report, 
as it deals mostly with the veteran's prostate hypertrophy. 

In January 2003, the same physician that submitted the August 
2002 note submitted an additional report.  The physician 
noted that the veteran explained to him that "he was hit in 
the back with a hatch cover that broke his right leg during 
the military service.  This accident could have very possibly 
caused the back problems he is enduring today."  The Board 
finds this opinion to be speculative as it was based upon 
history provided by the veteran, which does not comport with 
the reported medical record in this case.  As noted above, 
the service medical records do not show that the hatch cover 
in any way affected the veteran's back.  The examiner did not 
have access to the veteran's service medical records and was 
unable to comment on the fact that the veteran received no 
treatment for a back injury in service. The Court has found 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion. 
Prejean v. West, 13 Vet. 444, 448-499 (2000). Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim. Obert v. Brown, 5 
Vet. App. 30, 33 (1993). See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996). Here, the Board finds that the evidence 
provided in the January 2003 report is not adequate to 
provide a basis to grant the claim.

In April 2003, the veteran submitted lay statements from his 
sister, mother and wife, in which each of them recalled the 
veteran having back problems immediately following his 
service and since.

There is no evidence of treatment for the veteran's back 
within the VA outpatient treatment records.  He was afforded 
a VA examination in May 2008 and the etiology of his lumbar 
disc disease with mild mechanical low back pain was 
discussed, following a review of the claims folder.  The 
veteran reported the same hatch cover incident to the VA 
examiner as the cause of his back pain.  He reported that he 
has had back pain ever since the date of that 1957 accident.  
The examiner noted the veteran's in-service injury to the 
fibula and that the only back pain was "secondary to renal 
pathology and not a low back injury or musculoskeletal 
pathology."  He then opined that "based on this patients 
history, review of his c-file, service medical records, 
private chiropractors opinion and examination to date this 
veterans lumbar degenerative disc disease with mild 
mechanical back pain is not caused by or a result of trauma 
while in the service but is caused by or a result of a normal 
aging process.  This is based on clinical experience and 
current orthopedic literature of expected normal aging 
process for lumbar spines in this age group."

There is no additional evidence in the claims folder 
supporting the veteran's claim.  There are, therefore, two 
nexus opinions in the claims folder.  One is a positive 
opinion that was not given significant probative value 
because it was based only upon the veteran's history which is 
inconsistent with the service medical records.  The other is 
a negative opinion from a VA examiner that had the benefit of 
a review of the service medical records, and who provided a 
well-reasoned basis for his opinion.  The only other evidence 
suggesting that the veteran's current back disability is 
related to his active service are the veteran's own lay 
statements.  While the veteran clearly contends that there is 
a medical nexus, such a suggestion by either the veteran or 
his representative is not sufficient medical evidence of such 
a nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). Competent medical 
evidence of a nexus is required for service connection.  
There is no such evidence in this case.

Because the competent medical evidence of record does not 
establish that the veteran's current lumbar disc disease with 
mild mechanical low back pain initially manifested during 
service or was otherwise caused by an event of service, there 
is no basis upon which service connection can be granted 
under 38 C.F.R. § 3.303(a).  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in  September 2002 and June 2007 
informing him of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  This letter satisfied the requirements 
of 38 C.F.R. § 3.159(b)(1).  The requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date, were addressed 
in the June 2007 letter.  VA's duty to notify the veteran was 
met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
several lay statements, his service medical records, and his 
post-service private and VA treatment records are all within 
the claims folder.  He was afforded a VA examination in May 
2003 and the report has also been associated with the claims 
folder.  

The veteran has not notified VA of any additional relevant 
evidence.  VA has done everything reasonably possible to 
assist the veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for residuals of a back 
injury.



____________________________________________
D. C. Spickler
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


